Citation Nr: 1605917	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-28 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to November 1960, January 1965 to February 1967, and from February 1971 to February 1987, with additional periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and a March 2013 rating decision issued by the Seattle, Washington RO.  The August 2012 rating decision, in pertinent part, granted service connection for residuals of prostate cancer, and assigned a noncompensable rating, effective June 11, 2010.  The March 2013 rating decision, in pertinent part, reconsidered the August 2012 rating decision and continued a denial of service connection for PTSD and granted an increased 20 disability rating for the prostate cancer residuals, effective October 18, 2012.  The Veteran initiated appeals of March 2013 findings that new and material evidence had not been received to reopen service connection for left and right knee disabilities, but expressly limited his appeal to the denial of service connection for PTSD in his January 2014 substantive appeal.  Accordingly, those matters are not before the Board.  An interim August 2013 rating decision assigned an effective date of June 11, 2010, for the increased 20 percent disability rating for the prostate cancer residuals.  The claims file is now in the jurisdiction of the Seattle RO.  In November 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of any additional evidence received after the hearing; he submitted additional evidence in November 2015.  

The Veteran requested a Board videoconference hearing in his May 2014 substantive appeal of a denial of service connection for tinnitus.  As will be discussed further below, the undersigned did not take testimony related to that issue because it had not been certified to the Board at the time of the November 2015 hearing.  

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The Board has characterized the issue accordingly.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. At the November 2015 Board hearing, the Veteran withdrew his appeal seeking an initial disability rating in excess of 20 percent for residuals of prostate cancer. 

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes his PTSD with depression, anxiety, and sleep disorder is attributable to his fear of hostile military or terrorist activity in service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for entitlement to service connection for PTSD with depression, anxiety, and sleep disorder, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the Veteran's request to withdraw the issue of entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer and favorable action taken herein with regard to the issue of entitlement to service connection for PTSD with depression, anxiety, and sleep disorder, no further discussion of the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the November 2015 Board hearing, the Veteran withdrew his appeal seeking entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.

Service connection for PTSD

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has PTSD caused by a stressor related to his fear of hostile military or terrorist activity he experienced while serving in Vietnam during active duty service.  In multiple statements, he reported he feared for his safety while serving on the DMZ during his first tour of duty in Vietnam from March 1968 to March 1969.  He said he specifically feared for his life due to enemy mortar fire.  In other statements, he claimed additional in-service stressors that he alleged occurred in Vietnam.

In a September 2011 assessment report, a licensed mental health counselor diagnosed PTSD and major depressive disorder.  The PTSD diagnosis was based on his reported combat experiences in Vietnam, including experiencing mortar attacks.  An etiology opinion for the major depressive disorder was not diagnosed.

The Veteran underwent a VA psychiatric examination in March 2012.  The examiner, a psychologist, concluded he did not have PTSD or any other psychiatric disabilities.  The examiner noted it was not clear why his counselor diagnosed PTSD and that at least some of the stressor events she based the diagnosis on were inconsistent with the Veteran's reports during the examination.  Notably, during the examination, the Veteran did report his base was hit by mortar and rocket attacks during his first tour of duty in Vietnam between 1968 and 1969.

A January 2013 military hospital treatment note shows the Veteran had concerns about anxiety and depression and that he had a history of PTSD.  Depression with anxiety "especially stemming from stress of caring for his wife and finances" was assessed.  In April 2013, a psychologist diagnosed depression and noted he reported experiencing a number of stressors, such as financial struggles, worrying about a son in Kuwait, and relationship difficulties with his wife.

In a VA Disability Benefits Questionnaire completed in May 2013, another of the Veteran's licensed mental health counselors again diagnosed PTSD and depression not otherwise specified (NOS). In the diagnostic criteria section of the form, she checked the appropriate box to indicate he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.

In August 2013, the Veteran submitted a DBQ completed by a Vet Center psychologist who diagnosed PTSD.  She did not specifically discuss the Veteran's reported Vietnam experiences, but she checked the appropriate box to indicate he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others in the diagnostic criteria portion of the form.  She also noted she reviewed the Vet Center counselors' records, which show PTSD was diagnosed due to his service in Vietnam.  She indicated he did not have another diagnosed mental disorder, but noted the symptoms of PTSD included depressed mood, anxiety, and chronic sleep impairment among others.

The Veteran underwent another VA PTSD examination in November 2013.  In the Diagnostic Summary and Current Diagnoses portions of the formatted examination report, the examiner diagnosed PTSD and primary insomnia, but noted "generalized anxiety disorder" under the PTSD diagnosis.  In the Stressor portion of the form, the examiner indicated the Veteran's stressor was related to his fear of hostile or military activity.  However, the examiner checked the appropriate box in the PTSD Diagnostic Criteria section to indicate he did not meet the criteria of a PTSD diagnosis.  In an addendum, he noted he did not have PTSD, but anxiety disorder NOS.  He opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting he added anxiety disorder NOS as a claimed condition.  He reasoned he did not meet the criteria of a PTSD diagnosis.  

The Board acknowledges the March 2012 and November 2013 VA examiners did not diagnose PTSD, but, nonetheless, the Vet Center psychologist is a VA psychologist and diagnosed the Veteran with PTSD based on his experiencing, witnessing, or being confronted with an event that involved actual or threatened death or serious injury.  The Board finds the August 2013 opinion probative because the examiner reviewed his psychiatric treatment records and performed a thorough evaluation.  A current diagnosis of PTSD linked to the Veteran's fear of hostile military or terrorist activity by a VA psychologist is therefore established.  Thus, the remaining question is whether the claimed fear of hostile military activity is consistent with the places, types, and circumstances of the Veteran's service.  

The Veteran's service personnel records show he served in Vietnam from March 1968 to March 1969 and from July 1970 to July 1971.  The Veteran's service personnel records do not show he participated in direct combat, but in November 2015, he submitted a copy of a January 1969 letter from his commander officer recommending him for the U.S. Army, Vietnam, Certificate of Achievement, based partially on "his ability to bear up under the stress of continued operation in an environment of hostile fire..."   He was subsequently awarded the Certificate of Achievement.  The Board notes the RO conceded he served in a location that would involve hostile military or terrorist activity in the August 2012 rating decision that denied service connection for PTSD.  Additionally, his fear of hostile military activity only needs to be consistent with his service and not be contradicted by clear and convincing evidence; it does not need to be corroborated or established by evidence.  As the Veteran's service in a hostile area in Vietnam is corroborated by his service records and a fear for one's safety is consistent with his service there, the Board finds the Veteran's claimed fear for his safety due to hostile military activity is consistent with the places, types, and circumstances of his service.  While the specific events the Veteran alleged occurred in Vietnam have not been corroborated, there is no clear and convincing evidence that contradicts his statements that he feared for his life due to hostile military activity while serving in Vietnam between March 1968 and March 1969.  Accordingly, his statements establish the occurrence of the claimed in-service stressor.

In sum, a VA psychologist diagnosed PTSD related to the Veteran's fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of his service and not contradicted by clear and convincing evidence.  His statements, therefore, establish the occurrence of the claimed in-service stressor.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Under Clemons, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  As depression, anxiety, and a sleep disorder have also been diagnosed, and the August 2013 Vet Center examiner noted his PTSD symptoms included depressed mood, anxiety, and chronic sleep impairment among others, the Board finds it is not possible to differentiate between the symptoms attributable to each diagnosis.  Accordingly, while resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for PTSD with the symptomatology of depression, anxiety, and sleep disorder is warranted.  As this decision fully grants the Veteran's claim for a psychiatric disability, to include PTSD, he is not prejudiced by the Board's proceeding without resolving the apparent due process deficiency of the RO only have adjudicating a claim solely for PTSD.


ORDER

The appeal seeking entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer is dismissed.

Service connection for PTSD with depression, anxiety, and sleep disorder is granted.


REMAND

A March 2013 rating decision denied the Veteran service connection for tinnitus.  He filed a notice of disagreement, and a statement of the case was issued in May 2014.  He filed a substantive appeal that same month. 

The AOJ appears to be processing this appeal and has not certified it to the Board.  Accordingly, it was not noted to be on appeal before the Board during the November 2015 hearing.  However, the Board must determine its own jurisdiction, and finds the procedural elements have been met for the Board to assume jurisdiction over the claim.

As noted above, the Veteran requested a Board videoconference hearing in the May 2014 substantive appeal; such hearing has not been scheduled, and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because Board videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


